,   .                Case 3:19-cr-03233-BTM Document 78 Filed 11/19/20 PageID.215 Page 1 of 5
        AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                               UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                        UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                             (For Revocation of Probation or Supervised Release)
                                          v.                                 (For Offenses Committed On or After November I, 1987)
                      BRANDON AUDELLE COOPER(!)
                                                                                Case Number:        3:19-CR-03233-BTM

                                                                             Amber Rabon-Luna
                                                                             Defendant's Attorney
        -ll.EGiSTRATION NO.-           --86775=298 --
        • -
        THE DEFENDANT:
        [::gj   admitted guilt to violation ofallegation(s) No.     1-2

        D       was found guilty in violation ofa]Jegation(s) No.
                                                                    ------------- after denial of guilty.
        Accordin~ly, the court has adjudicated that the defendant is guilty of the following allega1U'Oll4s.):._ __

        Allegation Number                   Nature of Violation

                         I                  Failure to report as directed
                         2
                                                                                                               NOV 19 2020
                                            Failure to report change in residence




             Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
        The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
        change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
        judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
        material change in the defendant's economic circumstances.

                                                                            November 18. 2020
                                                                            Date oflmposition of Sentence
          Case 3:19-cr-03233-BTM Document 78 Filed 11/19/20 PageID.216 Page 2 of 5
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                BRANDON AUDELLE COOPER (1)                                               Judgment - Page 2 of5
CASE NUMBER:              3: 19-CR-03233-BTM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served effective 11/19/2020 (95 Days).




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Burea\.\ of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at
                 --------- A.M.                              on
      •     as notified by the United States Marshal.
                                                                  -------------------
      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on   - - ' - - - - - - - - - - - - - - to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL


                                                                                                3: 19-CR-03233-BTM
               Case 3:19-cr-03233-BTM Document 78 Filed 11/19/20 PageID.217 Page 3 of 5
      AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

      DEFENDANT:               BRANDON AUDELLE COOPER (1)                                                    Judgment - Page 3 of 5
      CASE NUMBER:             3:19-CR-03233-BTM

                                                  SUPERVISED RELEASE
  Upon release from imprisonment, the defendant will be on supervised release for a term of:
  Two (2) Years.



                                               MANDATORY CONDITIONS
  I. The defendant must not commit another federal, state or local crime.
-2. The.defendant must not-urilawfully possess a controlled-substance. ---                                        -- -·- ---·
 3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
 4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentenceofrestitution. (check if applicable)
 5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
 7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
 The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
 conditions on the attached page.




                                     STANDARD CONDITIONS OF SUPERVISION
                                                                                                          3:19-CR-03233-BTM
                 Case 3:19-cr-03233-BTM Document 78 Filed 11/19/20 PageID.218 Page 4 of 5
      AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

      DEFENDANT:                  BRANDON AUDELLE COOPER(!)                                                               Judgment - Page 4 of 5
      CASE NUMBER:                3:19-CR-03233-BTM


    As part of the defendant's supervised release, the defendant must comply with the following standard ci;mditions of
    supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
    while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
    court about, and bring about improvements in the defendant's conduct and condition.

    1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
       hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.

-   2: A:fter initially rejlcir!ing t6llie pfoba!ion office, thedefendanfwillreceive iiis\ructioiiflfom tlie court or the probation officer ----
        about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
        as instructed.

    3. The defendant must not knowingly•leave the federal judicial district where the defendant is authorized to reside without first
       getting permission from the court or the probation officer.

    4. The defendant must answer truthfully the questions asked by their probation officer.

    5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

    6. The defendant must allow the probation officer to visit them at any time at their home qr elsewhere, and the defendant must
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
       view.

    7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
       change or expected change.

    8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
       knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
       first getting the permission of the probation officer.

    9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    10. The defendant must not own, possess, or have access to a frrearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    I 1. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without frrst getting the permission of the court.

    12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

    13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                        3:19-CR-03233-BTM
           Case 3:19-cr-03233-BTM Document 78 Filed 11/19/20 PageID.219 Page 5 of 5
 AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:               BRANDON AUDELLE COOPER(])                                                  Judgment - Page 5 of 5
 CASE NUMBER:             3:19-CR-03233-BTM

                                   SPECIAL CONDITIONS OF SUPERVISION
      1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
           1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
           conducted by a United States probation officer. Failure to submit to a search may be grounds for
           revocation of release. The offender must warn any other occupants that the premises may be subject to
           searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
           when reasonable suspicion exists that the offender has violated a conditioll of his supervision and that
        . the areastobe seaichedcontiiiiieviderice ofiliis viofatioii~Any searchmtist be conducted ai!l                 -
          reasonable time and in a reasonable manner.
     2. Participate in a program of drug abuse treatment including testing and counseling, with at least 1 to 8 tests per
          month and 1 to 8 counseling sessions per month as directed by the probation officer.
     3. Not enter the Republic of Mexico without written permission of the Court or probation officer.
     4. Report all vehicles owned or operated, or in which you have an interest, to the probation.officer.
     5. Not possess any narcotic drug or controlled substance without a lawful medical prescription, under Federal Law.
     6. Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous
          drugs in any form.
     7. Participate in a program of mental health treatment as directed by the probation officer. The Court authorizes the ·
          release of the pre-sentence report and available psychological evaluations to the mental health provider, as
          approved by the probation officer. The defendant shall consent to the release of evaluations and treatment
          information to the probation officer and the Court by the mental health provider.
     8. Complete an Anger Management Program as directed by the Probation Officer within 18 months of release.
     9. Forthwith Apply for enter and successfully complete the CRASH residential drug treatment Program as directed
          by the Probation Officer.



II




                                                                                                  3:19-CR-03233-BTM
